DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

 Allowable Subject Matter
Claims 1-10, 12-23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a wavelength conversion device comprised of, in part, a the wavelength conversion layer is configured to receive an excitation light beam penetrated through the filling layer, and wherein the wavelength conversion layer comprises one of an alcohol-soluble inorganic adhesive mixing with phosphor particles by sintering and an aqueous inorganic adhesive mixing with phosphor particles by sintering, and at least one material of the filling layer is different from one of the alcohol-soluble inorganic adhesive and the aqueous inorganic adhesive, along with the rest of the limitations of the claim.

Regarding independent claim 14, the prior art of record neither shows nor suggest a projection device comprised of, in part, a wavelength conversion layer is configured to receive an excitation light beam penetrated through the filling layer, and wherein the wavelength conversion layer comprises one of an alcohol-soluble inorganic adhesive mixing with phosphor particles by sintering and an aqueous inorganic adhesive mixing with phosphor particles by sintering, and at least one material of the filling layer is different from one of the alcohol-soluble inorganic adhesive and the aqueous inorganic adhesive, along with the rest of the limitations of the claim.
Due to their dependency, claims 15-23 and 25-26 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879